 Case 3:19-cv-03053-G-BT Document 29 Filed 12/07/20        Page 1 of 2 PageID 211



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BENJAMIN DAVIS,                           )
                                          )
             Plaintiff,                   )
                                          )
V.                                        )         CASE NO. 3:19-cv-3053-G-BT
                                          )
HOLIDAY UNIT, et al.,                     )
                                          )
             Defendants.                  )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed by the plaintiff. The District

Court reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED.

December 7, 2020.
Case 3:19-cv-03053-G-BT Document 29 Filed 12/07/20   Page 2 of 2 PageID 212
